UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30414 ALR TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 3350 Riverwood Parkway, Suite 1900 Atlanta, Georgia 30339 (Address of principal executive offices, including zip code.) (678) 881-0002 (Telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 213,527,909 as of August 13, 2010. ALR TECHNOLOGIES INC. AND SUBSIDIARY Development Stage Company Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements. Condensed Consolidated Balance Sheets3 Condensed Consolidated Statements of Operations4 Condensed Consolidated Statements of Cash Flows5 Notes to Condensed Consolidated Financial Statements6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Note Regarding Forward Looking Statements 23 Overview 23 Critical Accounting Policies 25 Results of Operations 26 Liquidity and Capital Resources 27 Off-Balance Sheet Arrangements29 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 29 Item 4.Controls and Procedures.29 PART II.OTHER INFORMATION Item 1.Legal Proceedings.30 Item 1a. Risk Factors30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds.30 Item 6.Exhibits.31 -2- ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS. ALR TECHNOLOGIES INC. AND SUBSIDIARY Development Stage Company Condensed Consolidated Balance Sheets ($ United States) June 30 December 31 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses and other assets 42 Total current assets Equipment, net - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Payroll payable Interest payable Advances payable Promissory notes payable Total liabilities $ $ STOCKHOLDERS’ DEFICIT Common stock Authorized : 350,000,000 common shares with a par value of $0.001 per share 211,527,909 and 211,527,909 sharesissued and outstanding, respectively Additional paid-in capital Accumulated deficit ) Total Stockholders’ deficit ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to the condensed consolidated financial statements. -3- ALR TECHNOLOGIES INC. AND SUBSIDIARY Development Stage Company Condensed Consolidated Statements of Operations ($ United States) (Unaudited ) Three months Ended Six months Ended October 21, 1998 (Inception) June 30 June 30 to June 30, 2010 Revenue Sales $
